DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Applicant’s response filed 07/11/2022 has been entered. No claims have been amended, added, or cancelled. Accordingly, claims 1-8 are currently pending and are under examination.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
	The applicant’s argument stating that in the present invention “the unexpected effect of the easily adding and uniform dispersion of the reinforcements in the lithium-containing magnesium/aluminum matrix composite can be achieved resulting from the order of performing the steps of the present invention with respect to the prior arts” (emphasis added by applicant) (see last paragraph on page 2 of arguments) is not found persuasive, as it merely concludes, without presenting any evidence, data, or rationale, that “easily adding and uniform dispersion” are unexpected results. The prior art process involves melting and stirring such that the mixture is uniform (see rejection below, and Xu [0015]). Moreover, with regard to allegations of unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (MPEP 716.02(b) I.). The only data regarding uniformity appears to be in Figs. 1-3 and 6; however, the applicant’s specification [0051]-[00108] only appears to describe methods of the applicant’s own inventive embodiments without providing, for example, comparative examples or any other evidence or rationale to suggest that the inventive examples achieve unique or unexpected results. The present disclosure only appears to describe small variations (e.g. choosing slightly different ingredients such as the reinforcement material in the composite), and it is not apparent that the particular choice of ingredients affects the uniformity of the mixture in any way.
	With regard to the applicant’s arguments concerning the difference between Xu’s step in [0015] vs. the step as claimed (see first paragraph on page 3 of arguments), the office action articulated the obviousness of the claimed order of steps based on the disclosure of Xu, despite the differences of Xu; that is, although Xu doesn’t explicitly teach “pouring” or preparing the flux mixture into a graphite crucible in a separate step to melting the magnesium ingot , this limitation is nonetheless obvious as Xu teaches putting the magnesium and lithium salt flux together into the graphite crucible, then performing melting [0015]; the claimed limitations in steps (3) and (4) are obvious because the primary difference is that in the instantly-claimed steps (3) and (4) the melting steps are performed separately in two different crucibles, while in Xu, the flux and magnesium are melted together in one crucible; absent any indication that the claimed order of steps results in any difference between the claimed end result of performing melting, then pouring into the crucible, vs. putting into the crucible, then pouring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.).
	With regard to the arguments concerning the reinforcements melting points vs. Xu’s alloy which is not a composite, but rather an alloy (see second through last paragraphs on page 3 of arguments), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A composite, in the context of the claimed invention and the prior art references of record, is an alloy/metal (matrix phase) with a separate, non-soluble, discrete phase. The claimed invention does not preclude the magnesium or aluminum ingots from being alloys; the additional alloying elements used by Xu were not relied upon in the rejection to meet the claimed “reinforcements”; rather, the additional alloying elements in Xu are simply extra elements present in the magnesium matrix phase. With regard to the reinforcement phase, the 103 rejection states that in step (1), Xu is silent regarding using reinforcements; this limitation is taught by Pandey, who teaches an aluminum alloy having magnesium or nickel and at least one ceramic reinforcement, such as aluminum oxide, silicon carbide, aluminum nitride, titanium boride, titanium diboride and titanium carbide (Abstract), meeting the claimed TiC and SiC in step (1), and therefore the claimed “reinforcements” limitation in step (1). As such, TiC and SiC would not melt when applied to the process of Xu, as TiC and SiC have substantially higher melting points (3100°C and 2730°C respectively) than Mg (650°C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN102392162A; Espacenet English machine translation cited and attached) in view of Pandey (US 20090263277 A1), McManus (US 2105426 A), and Ohori et al. (US 20010023720 A1).
Regarding claim 1, with regard to “A preparation method of a lithium-containing magnesium/aluminum matrix composite,” Xu teaches a low-Gd high-strength high-plasticity Mg-Li alloy which comprises Li, Zn, Gd and the remaining amount of Mg (Abstract).
With regard to “(1) preparing magnesium ingots or aluminum ingots as raw materials, preparing lithium metal”, Xu teaches putting “industrial pure magnesium ingot” [0015] and lithium ingots [0013] into a graphite crucible [0015].
With regard to “preparing flux and reinforcements,” Xu teaches using an Mg-30% Gd master alloy [0013] and lithium salt flux [0014].
With regard to “wherein the flux contains components in percentage by mass of 65%-85% of lithium chloride, 15%-35% of lithium fluoride and less than or equal to 20% of lithium bromide”, Xu teaches that the lithium salt flux is 75% LiCl and 25% LiF, and that the total mass fraction of LiCl and LiF is 100% [0023], in view of LiCl and LiF being the only two substances in the flux, there are no other substances, which meets the claimed lower bound of 0% of LiBr.
With regard to “the lithium metal is 0.1%-10% of total mass of the raw materials”, although Xu does not explicitly teach the mass percentage of the lithium metal that is added to the raw materials, Xu teaches that the final Li content in the final Mg-Li alloy is about 4.5-5.5% (Abstract), [0061]; considering that the lithium salt flux is about 5-10% [0014], and the final Li content is 4.5-5.5%, it is prima facie expected that the Li metal addition is approximately within the same range (i.e. about ~5%), which meets the claimed range of 0.1-10%. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
With regard to the limitation of “(2) putting the flux into a clay crucible or a graphite crucible”, Xu teaches putting the lithium salt flux into a graphite crucible [0015].
With regard to “performing heating to 673-773K to make a flux melt”, Xu teaches heating the crucible in the furnace to 720°C (993 K) [0015], then lowering the temperature to 650-660°C (823-833 K), which is close, but not overlapping with the claimed range of 673-773 K. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
With regard to the limitation of “adding the reinforcements to the flux melt, and 
performing stirring to enable the reinforcements to uniformly disperse to make a liquid-solid mixture”, Xu teaches adding the Mg-30%Gd master alloy and pure zinc after heating to 720°C [0015].

With regard to “(3) pouring the liquid-solid mixture into the clay crucible or the graphite crucible at normal temperature, and performing cooling to normal temperature to obtain a precursor; (4) preheating a crucible to 473-523K, then placing the raw materials in the crucible, and enabling the raw materials to melt at 923-1023 K to form a raw material melt, wherein if the raw materials are the magnesium ingots, the crucible is an iron crucible, and if the raw materials are aluminum ingots, the crucible is a graphite crucible”, although Xu doesn’t explicitly teach “pouring” or preparing the flux mixture into a graphite crucible in a separate step to melting the magnesium ingot , this limitation is nonetheless obvious as Xu teaches putting the magnesium and lithium salt flux together into the graphite crucible, then performing melting [0015]; the claimed limitations in steps (3) and (4) are obvious because the primary difference is that in the instantly-claimed steps (3) and (4) the melting steps are performed separately in two different crucibles, while in Xu, the flux and magnesium are melted together in one crucible; absent any indication that the claimed order of steps results in any difference between the claimed end result of performing melting, then pouring into the crucible, vs. putting into the crucible, then pouring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). With regard to “performing cooling to normal temperature to obtain a precursor”, it is understood that after the casting step in [0017] and the homogenizing step in [0018], that the alloy is eventually cooled to a temperature such as a “normal temperature” (interpreted as ambient or room temperature).
With regard to the crucible pre-heating temperature of 473-523 K with a subsequent melting temperature of 923-1023 K (in step 4), Xu teaches heating to a temperature of 720°C (993 K) [0015], which is within the claimed melting temperature range of 923-1023 K; although Xu does not explicitly teach preheating the crucible to 473-523 K, preheating would have been obvious to one of ordinary skill in the art, as doing so would allow for a more efficient process that would allow the crucible contents to be melted more quickly. Preheating is a common concept in the art, and is appreciated in Xu’s disclosure (see ‘preheated metal mold’ in Abstract, [0017]).

With regard to “(5) controlling a temperature of the raw material melt at 973-993K, putting the lithium metal wrapped with tin foil in the raw material melt, performing uniform stirring and mixing, adding a precursor, continuing to perform uniform stirring and mixing, raising temperature to 993-1013K, and performing standing to separate impurity components from composite components to form scumming and composite melt”, as discussed above, Xu teaches heating to a temperature of 720°C (993 K) [0015], which necessarily means that the temperature is controlled, for some period of time, at the required temperature. The melt is stirred and kept for at least 10 minutes, so that the composition of the alloy solution is uniform [0015]. With regard to “adding a precursor” to the melt (wherein the precursor is the liquid-solid flux+reinforcement mixture from instant step 3), as discussed above, although Xu doesn’t explicitly teach preparing the flux mixture into a graphite crucible in a separate step to melting the magnesium ingot , this limitation is nonetheless obvious as Xu teaches putting the magnesium and lithium salt flux together into the graphite crucible, then performing melting [0015]; the claimed limitations in steps (3) and (4) are obvious because the primary difference is that in the instantly-claimed steps (3) and (4) the melting steps are performed separately in two different crucibles, while in Xu, the flux and magnesium are melted together in one crucible; absent any indication that the claimed order of steps results in any difference between the claimed end result of performing melting, then pouring into the crucible, vs. putting into the crucible, then pouring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). With regard to the limitation of raising the temperature to 993-1013 K, although Xu doesn’t teach raising the temperature, Xu teaches that the temperature is 720°C (993 K) which is the upper bound of the initial temperature range of 973-993K, and is the lower bound of 993-1013 K. With regard to “performing standing to separate impurity components” and scumming, Xu teaches “keep[ing]” for 10 minutes, then removing slag [0017].

With regard to “(6) Scumming operation should be carried out on a surface of the composite melt, then reducing a temperature of the composite melt to 983+/-5K, and performing casting to prepare the lithium-containing magnesium/aluminum matrix composite”, Xu teaches removing slag at 720°C (993 K) [0017], which is close, but not overlapping with the claimed range of 983 +/- 5K. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). With regard to “casting”, Xu teaches that the magnesium-lithium alloy is cast [0017]-[0018].
Xu is silent regarding the following limitations:
In step (1), Xu is silent regarding using reinforcements of the claimed elemental metal powders, or the claimed rare earth oxides, or the claimed carbides, or the claimed borides or metal oxides, and is silent regarding the amount(s) of the reinforcements.
In steps (2)-(3), in view of Xu being silent towards the use of reinforcements, Xu is therefore silent regarding adding reinforcements to make a liquid-solid mixture which results in a precursor;
In step (4), although Xu teaches using a metal mold (Abstract, [0017]) (metal being a genus of the species iron) Xu is silent regarding the crucible being an iron crucible for melting the magnesium (because magnesium is used as the main alloy phase in Xu, rather than aluminum).

	Pandey teaches an aluminum alloy having magnesium or nickel and at least one ceramic reinforcement, such as aluminum oxide, silicon carbide, aluminum nitride, titanium boride, titanium diboride and titanium carbide (Abstract), meeting the claimed TiC and SiC in step (1), and therefore the claimed “reinforcements” limitation in step (1).
	Pandey further teaches that in order to be effective, the reinforcing ceramic particles need to have fine size, moderate volume fraction, and good interface between the matrix and reinforcement [0008]; Pandey further discloses many embodiments containing 5-40 vol% of any given ceramic material [0023]-[0092], which overlaps with the claimed range of 0.1-30% of the total volume of the raw materials and 1-50% of the total volume of the flux.
	Pandey further teaches that the alloy can be formed by admixing the ceramic particle reinforcements into the molten metal using a casting process, and thereafter pouring the material into a mold to product the alloy (see claim 7 of Pandey), meeting the liquid-solid mixture (because SiC and TiC are insoluble in Mg, and each have significantly greater melting points than Mg, and would therefore remain “solid” at the Xu’s melting temperature of 720°C) and ‘precursor’ limitations of steps (2)-(3) of instant claim 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnesium alloy of Xu to include Pandey’s ceramic particle reinforcements, as doing so would allow for the combination of high strength, ductility, fracture toughness, and low density [0002]; it is known in the metallurgical arts that magnesium and aluminum are similar metals with similar mechanical properties, and that it is prima facie expected for the ceramic particle reinforcements of Pandey would improve Xu’s magnesium alloy in a substantially similar manner (see Abstract and [0023]-[0057] of Pandey, which also disclose using Mg as a major alloying constituent in the Al alloy matrix). Pandey teaches that strengthening in these alloys is derived from Orowan strengthening where dislocation movement is restricted due to individual interaction between dislocation and the reinforced particle [0007]; this effect is prima facie expected to occur in Mg alloys such as that of Xu.
Pandey is silent regarding the crucible being an iron crucible for melting the magnesium (because magnesium is used as the main alloy phase in Xu, rather than aluminum) as claimed in step (4), and is silent regarding using aluminum foil in step (5).
	McManus teaches a method of processing metal (Title), and further recognizes that tin foil and aluminum foil are used in the same context of one another (page 4, col. 1, lines 40-53); tin foil and aluminum foil are generally considered interchangeable with one other, absent any indication of tin or aluminum being considered as impurities. In the context of melting Mg as taught by Xu, the primary considerations are composition and melting point of the Mg alloy; with regard to the composition, even though Xu teaches using aluminum foil for adding the lithium into the magnesium [0016], the aluminum foil is likely so thin and possesses such a small mass (in comparison to the total mass of the melt) such that aluminum is not even mentioned in paragraph [0011] of Xu which discusses the composition. Thus, substituting aluminum foil with tin foil is prima facie expected not to result in any deleterious effects, nor would tin foil be considered an impurity. With regard to the melting point, magnesium has a melting point of 650°C, aluminum has a melting point of 660.3°C, and tin has a melting point of 231.9°C. Considering that Xu performs melting at 720°C and then at 660°C [0015-0016], either aluminum foil or tin foil would necessarily be melted; thus, any potential issue of the foil remaining in a solid phase (such as if another metal foil was used) would be avoided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simply substitution of Xu’s aluminum foil with tin foil based on the disclosure of McManus, as it is known in the art that aluminum foil and tin foil are generally known equivalents and are substitutable for one another.
McManus is silent regarding the crucible being an iron crucible for melting the magnesium (because magnesium is used as the main alloy phase in Xu, rather than aluminum) as claimed in step (4).

Ohori teaches die casting magnesium alloy (Abstract), and further teaches performing the melting in an iron crucible [0037], [0067], [0069]. Generally, it is known in the art to use a crucible that has a very high melting point, or at least a melting point that is significantly higher than the melting point of the constituents inside the crucible, such that when the constituents are in the liquid phase, the crucible remains in a solid phase.
 In view of magnesium inherently having a melting point of 650°C, and iron being one of the most abundant metals in the world, and which has a melting point of 1538°C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of using iron as the species of Xu’s metal (genus) crucible, to predictably obtain a magnesium-based melt (MPEP 2143 I. C.).
	Regarding claim 2, Xu does not explicitly teach the specific purities of magnesium (aluminum ingots are not used in Xu – see “magnesium ingots or aluminum ingots” language in step (1) of claim 1), but does teach using “industrial pure magnesium” [0013], and teaches that the purity of the lithium ingot is not less than 99.9% [0020], meeting the claimed lithium purity. With further regard to the magnesium purity, the claimed magnesium purity of 99.85% is obvious because using higher purity starting substances is obvious, as doing so avoids introducing impurities [0011].
	Regarding claim 3, Xu, McManus, and Ohori are silent regarding the particle size.
Pandey teaches that the reinforcements can have an average particle sizes of about 0.5-50 microns [0008], which overlaps with the claimed range of 300 nm to 20 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claims 4-5, although Xu does not disclose the stir speeds, Xu teaches stirring the melt until the composition is uniform [0015]. Although the specific stir parameters are not disclosed, stirring an alloy melt is a known and routine process in the metallurgical arts, and adjusting the parameters to ensure the alloy solution composition is uniform [0015], is a well-understood activity. Thus, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.). It therefore would have been obvious to one of ordinary skill in the art to arrive at the claimed stir speed and duration, absent any evidence of unexpected results or criticality of the claimed ranges.
Regarding claim 6, Xu teaches that the standing time is 10 minutes [0015], which meets the claimed standing time of 10-20 minutes.
Regarding claim 7, with regard to “wherein in the step (1), magnesium ingots/aluminum ingots and other metal components are prepared as raw materials”, Xu teaches adding zinc and Mg-30% Gd [0013].
With regard to “when the step (4) is performed, the magnesium ingots/aluminum ingots and the other metal components are placed together in an iron crucible, melted, stirred and mixed uniformly to form a raw material melt; when the magnesium ingots and the other
metal components are used as raw materials, the other metal components are one or more of aluminum metal, zinc ingots, manganese chloride, magnesium-rare earth alloys, magnesium-zirconium alloys and magnesium-silicon alloys, and the aluminum, zinc, manganese, rare earth, zirconium and silicon in other metal components account for less than or equal to 10% of total mass of the raw materials” as discussed in the rejection of claim 1 above, this limitation is met by the combination of references with particular attention to Xu, who teaches placing the substances together (such as zinc – [0013]) and performing melting, and Ohori, who teaches using an iron crucible. The final amount of zinc is 2-4% [0013], meeting the claimed “less than or equal to 10%” limitation.
	Regarding claim 8, Xu, McManus, and Ohori are silent regarding the use of reinforcements.
As discussed in the rejection of claim 1 above, Pandey teaches that in order to be effective, the reinforcing ceramic particles need to have fine size, moderate volume fraction, and good interface between the matrix and reinforcement [0008]; Pandey further discloses many embodiments containing 5-40 vol% of any given ceramic material [0023]-[0092], which overlaps with the claimed range of 0.1-22% of the total volume. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735